             Case 1:15-cr-10041-IT Document 68 Filed 07/17/20 Page 1 of 9



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


 UNITED STATES OF AMERICA

        v.                                                          15-CR-10041 (IT)

 JONATHAN WHITE,

        Defendant


      OPPOSITION TO DEFENDANT’S MOTION FOR COMPASSIONATE RELEASE

       The United States of America, by Assistant U.S. Attorney Seth B. Kosto, hereby opposes

defendant Jonathan White’s motion for compassionate release under 18 U.S.C.

§ 3582(c)(1)(A)(i) (“the Motion”). (Docket No. 67).

       Mr. White has served only approximately 60 months of the 120-month sentence that the

Court imposed on him for sex trafficking a child. But he is obese, an underlying medical

condition that places him, according to the Centers for Disease Control (“CDC”), at increased

risk for severe illness from COVID-19. Since May 2020, the United States has taken the

position that an inmate’s diagnosis with a CDC risk factor for COVID presents an “extraordinary

and compelling reason[]” that may warrant compassionate release if other criteria are also met.

       Those other criteria have not been met. Mr. White’s release from FCI Danbury—a

facility that has aggressively managed the number of COVID cases within its walls to zero—

would upset the careful weight that the Court has already given to the sentencing factors under

18 U.S.C. § 3553(a). See Statement of Reasons, Docket No. 63 (“A ten year sentence adequately

reflects the seriousness of the offense and the nature and circumstances of this particular offense,

and is not greater than necessary to achieve the goals of sentencing.”). The Court should

accordingly deny his Motion.
            Case 1:15-cr-10041-IT Document 68 Filed 07/17/20 Page 2 of 9



       I.      Background

       On May 17, 2016, the Court sentenced the defendant to 120 months’ imprisonment

following his guilty plea in the Eastern District of New York to sex trafficking a minor in

violation of 18 U.S.C. §§ 1591(a) & (b)(2). (Docket No. 115). In 2012, Mr. White and a

coconspirator recruited a 16-year-old girl over the social media network Tagged.com to work as

a prostitute. They bought her a bus ticket from Georgia to Florida, where they posted pictures of

her on Backpage.com and sold her to “johns” out of area hotels. Mr. White and his

coconspirator later drove the victim the 1,200-plus miles from Florida to New York City, where

the defendant again advertised her over the internet to engage in commercial sex acts. The

defendant released the victim to another pimp, whose arrest resulted in her rescue. (PSR ¶¶ 10-

15).

       White’s Guidelines sentencing range, based on a total offense level of 33 and a criminal

history category of IV, 1 was 188 to 235 months. The Court sentenced White to 120 months in

custody, 68 months below the Guidelines sentencing range (and 32 months below the

government’s 152-month recommendation).

       In its Statement of Reasons for imposing a below-Guidelines sentence, the Court paid

careful attention to the section 3553(a) factors:

       The defendant did not target the victim for recruitment because she was a minor, nor did
       he prostitute her as a minor. Though the defendant had an opportunity to observe the
       victim, there is no evidence that he actually knew her to be a minor. The defendant’s
       conduct, while very serious, was among the least culpable of all conduct prohibited by
       this statute. Since his arrest, the defendant has proven that he has learned from this
       experience, accepted responsibility, and made efforts to make amends. The defendant
       recognizes the importance of modeling good behavior for his younger siblings and has the
       strong support of his family, which will reduce the risk of recidivism once released. A ten

       1
        The defendant had two different Massachusetts convictions for distribution of cocaine
base and several sentences that were imposed following probation revocations. (PSR ¶¶ 33-37).

                                                    2
             Case 1:15-cr-10041-IT Document 68 Filed 07/17/20 Page 3 of 9



         year sentence adequately reflects the seriousness of the offense and the nature and
         circumstances of this particular offense, and is not greater than necessary to achieve the
         goals of sentencing.

(Docket No. 63).

   II.       The Motion

         The Motion argues that Mr. White’s obesity and sleep apnea, “in combination with the

COVID-19 pandemic outbreak at the Danbury FCI,” constitute extraordinary and compelling

reasons for his release under 18 U.S.C. § 3582(a)(1). (Motion at 2-3). Like the Court, Mr.

White agrees that “[t]he 120 month sentence imposed on [him] took into account all of the

factors in 18 U.S.C. § 3553(a),” but he argues that his having remained discipline free and

completed one correspondence course and two 6-hour BOP classes during the first five years of

his sentence demonstrate his readiness to resume a law-abiding life. (Motion at 4).

         On May 13, 2020, Mr. White requested compassionate release from FCI Danbury “due to

the COVID pandemic” and because he was at high risk due to his “respiratory condition [for]

which [he] uses a breathing machine.” (Exhibit 1 hereto). Mr. White’s request did not mention

his obesity, although the condition is reflected in his height and weight in his BOP health

records. On May 15, 2020, the Warden denied the defendant’s request for compassionate release

because the respiratory condition he described (i.e., sleep apnea) and his concerns regarding

COVID were not extraordinary and compelling reasons justifying early release. The denial also

stated that Mr. White had been evaluated for but denied home confinement under the CARES

Act based on his offense of conviction. (Exhibit 2 hereto). 2




         2
        Because Mr. White did not request compassionate release from FCI Danbury based on
his obesity, he did not exhaust that ground administratively. The government is not asking the
Court to deny the Motion on exhaustion grounds, however, as Mr. White’s sex trafficking
conviction will lead BOP to the same conclusion that it reached regarding home confinement,
                                                    3
             Case 1:15-cr-10041-IT Document 68 Filed 07/17/20 Page 4 of 9



   III.      FCI Danbury

          The defendant’s Motion places FCI Danbury “at the center of the COVID-19 pandemic

as it affects Federal Correctional Institutions,” (Motion at 6), but he fails to acknowledge that

FCI Danbury has, under court supervision, aggressively managed its COVID response to the

point where there are no known active cases there among either inmates or staff.

          On May 12, 2020, the federal district court in Connecticut (Shea, J.) issued a temporary

restraining order requiring the Warden at FCI Danbury to: (1) identify “medically vulnerable”

inmates at FCI Danbury; (2) evaluate every “medically vulnerable” inmate for home

confinement under 18 U.S.C. § 3624(c) and the CARES Act within 13 days; (3) issue prompt

decisions on requests for compassionate release; (4) explain how current BOP standards for

compassionate release account for the COVID-19 pandemic or show cause why they should not

be revised to do so; and (5) provide to the Court an individualized explanation for every denial of

home confinement (or transfer to another BOP facility) to any “medically vulnerable” inmate.

Martinez-Brooks v. Easter, 3:20-cv-00569 (MPS) (D. Conn.), Ruling on Motion for Temporary

Restraining Order, https://law.yale.edu/sites/default/files/area/clinic/document/martinez-

brooks_et_al_v._easter_et_al._5.12.20.pdf (visited July 16, 2020).

          FCI Danbury has made significant progress following the issuance of the TRO. The

facility reviewed 314 “medically vulnerable” inmates for home confinement, designating 52 for

home confinement or community placement. Another 47 inmates were referred to BOP’s

Central Office for a decision; 17 of these inmates were found appropriate for home confinement.

Between the passage of the CARES Act on March 26, 2020 and May 25, 2020, FCI Danbury



and that the United States has reached in this opposition—that Mr. White is not a suitable
candidate for release. See Section IV below.

                                                  4
                Case 1:15-cr-10041-IT Document 68 Filed 07/17/20 Page 5 of 9



also gave compassionate release to or designated to home confinement another 156 inmates who

were not “medically vulnerable.” Martinez-Brooks v. Easter, May 25, 2020 Declaration of FCI

Danbury Case Manager Ashley Cocho (Exhibit 3 hereto).

          BOP personnel have also advised the undersigned that FCI Danbury has: (1) reduced its

overall inmate census from approximately 1100 to 817 (as confirmed at

https://www.bop.gov/locations/institutions/dan/, visited July 17, 2020); (2) tested each inmate for

COVID-19; 3 (3) eliminated (as of this filing) any known active cases of COVID-19 (as

confirmed at https://www.bop.gov/coronavirus/, visited July 17, 2020); and (4) provided

isolation and quarantine wards for at-risk inmates. Whereas FCI Danbury had previously halted

work details, they have now resumed, with inmates who participate in them quarantining

together within the facility.

          Although the battle against COVID will continue until the development of a vaccine, FCI

Danbury’s efforts in the last two months appear to have substantially reduced the risk of another

serious outbreak there. The Court should account for these efforts as it evaluates Mr. White’s

request. 4

    IV.         Argument

          As noted above, Mr. White is obese, and his obesity places him at risk for severe illness

from COVID-19. Since May 2020, the United States has taken the position that the presence of




          3
              According to medical records, including Mr. White on May 28, 2020.
          4
         The BOP and FCI Danbury’s efforts throughout the pandemic are also described at
length in the Declaration of FCI Danbury’s Warden, Diane Easter, which was filed in the
Connecticut class action on May 5, 2020. (Exhibit 4 hereto).

                                                   5
           Case 1:15-cr-10041-IT Document 68 Filed 07/17/20 Page 6 of 9



CDC risk factors (including obesity) are extraordinary and compelling reasons justifying release

in the presence of other factors.

       Even when an extraordinary and compelling reason exists, however, a court should only

grant a motion for release if it determines that the defendant is not a danger to the public, see

USSG § 1B1.13(2), and after considering whether the § 3553(a) factors weigh in favor of

release. See 18 U.S.C. § 3582(c)(1)(A); USSG § 1B1.13. Indeed, the Supreme Court has held

that the “rule of finality” requires that sentences should be modified only in extraordinary

circumstances. Dillon v. United States, 560 U.S. 817, 819 (2010) (“A judgment of conviction

that includes a sentence of imprisonment constitutes a final judgment and may not be modified

by a district court except in limited circumstances.”) (internal quotations omitted). The

defendant bears the burden of proving that he is entitled to relief under 18 U.S.C. § 3582. See

United States v. Butler, 970 F.2d 1017, 1026 (2d Cir. 1992) (“If the defendant seeks decreased

punishment, he or she has the burden of showing that the circumstances warrant that decrease.”)

       Guidelines section 1B1.13 provides that compassionate release is only appropriate where

“the defendant is not a danger to the safety of any other person or to the community, as provided

in 18 U.S.C. § 3142(g).” U.S.S.G. § 1B1.13(2). Section 3142(g) provides a list of factors the

Court must consider in determining whether a defendant should be detained pending trial. The

first factor on that list is “the nature and circumstances of the offense” and whether the offense

charged “is a crime of violence, a violation of Section 1591, a Federal crime of terrorism, or

involves a minor victim or a controlled substance, firearm, explosive, or destructive device.” 18

U.S.C. § 3142(g)(1) (emphasis supplied). Mr. White was charged and convicted of both “a

violation of Section 1591” and a crime involving a minor victim. Congress and the Sentencing




                                                  6
           Case 1:15-cr-10041-IT Document 68 Filed 07/17/20 Page 7 of 9



Commission have thus stressed judicial caution in evaluating for release a defendant convicted of

sex trafficking a minor.

       Mr. White has similarly failed to show that he deserves release under the section 3553(a)

factors. See § 3582(c)(1)(A); United States v. Chambliss, 948 F.3d 691, 694 (5th Cir. 2020).

Here, the 3553(a) factors strongly militate against granting Mr. White a sentence reduction.

       First among them, the Court should not overlook the seriousness of Mr. White’s offense.

It correctly assessed the seriousness when it imposed sentence on Mr. White. See Statement of

Reasons, Docket No. 63 (“A ten year sentence adequately reflects the seriousness of the offense

and the nature and circumstances of this particular offense, and is not greater than necessary to

achieve the goals of sentencing.”). The pandemic cannot have changed that assessment. 5

       The defendant’s release would reduce his sentence below one that the Court believed was

sufficient but not greater than necessary to achieve the goals of sentencing, including just

punishment and the promotion of respect for the law. See United States v. Adams, 2020 WL

4004317 (E.D. Tenn. Jul. 15, 2020) (declining to engage in lengthy discussion of the section

3553 factors where “more than half of the defendant’s sentence [under 18 U.S.C. §1591] remains

unserved”). Halving Mr. White’s sentence—and bringing it more than a decade below many of

the sentences for minor sex trafficking in this District—would afford significantly less general

deterrence. And while the United States shares Mr. White’s hope that he has turned a corner, his

two prior convictions for cocaine distribution and history of probation violations counsel some

continued need for individual deterrence.


       5
          To the extent the Court concluded that Mr. White was among the least culpable of
minor sex trafficking defendants because there was no direct evidence that he knew his victim’s
age, or that the sentencing enhancements overstated the seriousness of the offense, it accounted
for these factors in its original 68-month variance.

                                                 7
           Case 1:15-cr-10041-IT Document 68 Filed 07/17/20 Page 8 of 9



       By opposing Mr. White’s motion, the United States does not mean to minimize the

impact of the pandemic, or of the particular dangers posed by the disease in a prison setting.

Given FCI Danbury’s progress in managing the pandemic, however, the Court should give

careful weight to the Sentencing Commission’s policy statements and the factors set forth in 18

U.S.C. § 3553(a): the nature and circumstances of the offense; the history and characteristics of

the defendant; the substantial amount of time remaining on Mr. White’s sentence; the need for

general deterrence; and the potential danger that he poses to the community. These factors all

counsel against release. The Court should accordingly deny the Motion.

       Respectfully submitted.

                                                      ANDREW E. LELLING
                                                      United States Attorney


                                  By:                 /s/Seth B. Kosto_____________________
                                                      SETH B. KOSTO
                                                      Assistant United States Attorney


July 17, 2020




                                                 8
           Case 1:15-cr-10041-IT Document 68 Filed 07/17/20 Page 9 of 9



                               CERTIFICATE OF SERVICE

       I, Seth B. Kosto, Assistant United States Attorney, hereby affirm that I caused a true copy

of the above Opposition to Defendant’s Motion for Compassionate Release on counsel for the

defendant, James E. McCall, Esq., via Electronic Case Filing.



/s/Seth B. Kosto________________________
SETH B. KOSTO
Assistant United States Attorney

July 17, 2020




                                                9
